PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/216,262
Filing Date: 12/11/2018
Appellant(s): Colgate-Palmolive Company 



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/22/2022.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 10/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

I. 103 rejection of claims 15-17 and 27 over Rubino et al. (US 4,148,812).

Appellants assert that the claimed composition is an oral care composition comprising a zirconium oxychloride cluster for dentin tubule occlusion while Rubino et al. teach zirconium amino acid gel complex being used in antiperspirant including solution thus Rubino et al. is a non-analogous art as it is from a different field of endeavor and it addresses a different problem (page 5-8).
The examiner respectfully disagrees with the above assertions. As stated previously (office action dated 10/22/2021, page 7), the intended use of the claimed composition, oral care, does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.

Appellants assert again that even if Rubino et al. was analogous art, there is no motivation to import the basic zirconium amino acid gel taught by Runibo et al. into a mouthwash, etc. (page 9).
The examiner respectfully disagrees with the above assertions. The rejection does not rely on incorporating the basic zirconium amino acid complex into oral care compositions. The rejection is based on Runibo et al.’s teaching of the basic zirconium amino acid complex being incorporated in an antiperspirant composition in form of solution which is the same solution form of the claimed mouthwash. 

Appellants assert again that the instant claim 5 recites a radius of gyration (gyradius) of the cluster while the basic zirconium-amino acid taught by Rubino et al. is a gel which is a semi-solid substantially dilute cross-linked system and thus not a particle and with no gyradius and the examiner has not provided a rationale or evidence to show the basic zirconium-amino acid taught by Rubino et al. inherently has the claimed gyradius (page 9-10).
The examiner respectfully disagrees with the above assertions. As stated in the previous office action dated 10/22/2021 (page 5-6) and 01/24/2022, according to “coordination compound” (https://academic.eb.com/levels/collegiate/article/coordination-compound/26165#277784.toc) a coordination compound (complex) has a particular coordination number and the coordination geometry (the paragraphs under “Geometry” on pages 8-9). Thus, it is reasonable to assume the same zirconyl chloride-arginine complex having the same coordination number and the coordination geometry whether it is in gel form or clear in solution.
According to “radius of gyration” (https://goldbook.iupac.org/terms/view/R05121) radius of gyration is a parameter characterizing the size of a particle of any shape expressed as the square root of the mass-average of ri2 for all the mass elements 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
which is explained at “Radius of gyration” (https://physicscatalyst.com/mech/radius-of-gyration.php) as a distance from the axis of rotation at which whole mass of the body can be assumed to be concentrated and even then its moment of inertia about that axis remains unchanged (the paragraph under the box on page 4). Thus, radius of gyration of zirconyl chloride-arginine complex is the expression of the positions of all elements in the complex, i.e., the coordination number and the coordination geometry of the complex. 
Based on the discussion of coordination compound and radius of gyration above, it is reasonable for the examiner to assume the zirconyl chloride-arginine complex taught by Rubino et al. having the same gyradius as the claimed zirconyl chloride-arginine complex.
With regard to appellants’ assertion of the gel taught by Rubino et al. being a substantially dilute cross-linked system not being a particle and thus having no gyradius; there is no commonly recognized concept whether a complex in gel form is a particle or not and there is also no commonly recognized concept whether a complex in clear-in-solution form (the claimed cluster, as being argued by appellants in the response dated 11/10/2020 and 10/13/2020 based on the disclosure in the instant specification paragraph 47) is a particle or not. Nevertheless, Rubino et al. teach the basic zirconium-amino acid complex and thus zirconium and amino acid are coordinated together and a gyradius of the basic zirconium-amino acid complex can be detected and computated based the relative positions (coordination number and the coordination geometry) and mass of each one of the complex components (even it is in a gel form) according to “coordination compound”, “radius of gyration”, and “Radius of gyration”, in other words: a gyradius of a complex, or cluster, is a physical property of a particular complex. As a practical matter, The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same coordinated compound, the burden is properly shifted to appellants to show otherwise.  

Appellants assert again that the examiner has not adequately considered Appellants’ significant dentin tubule occlusion presented in example 3 in the instant specification which was not taught by Rubino et al. (page 10-11).
The examiner respectfully disagrees with the above assertions. As stated in the advisory dated 01/24/2022, First of all, the gyradius of zirconium oxychloride cluster in gel form is not provided (table 1 and paragraph 48 in the instant specification) and thus there is no evidence that the gyradius of the basic zirconium-amino-acid complex in gel form is outside 0.5-50 nm range. Secondly, only zirconium oxychloride cluster with a Arg/Zr 1:1 molar ration (clear form in table 1) used in example 3, there is no comparison between the clear form of zirconium oxychloride cluster in comparison to zirconium oxychloride cluster in gel form.
With regard to Rubino et al. not recognize the alleged dentin tubule occlusion effect of the zirconium oxychloride complex, the alleged dentin tubule occlusion effect is an inherent property of the same zirconium oxychloride complex taught by. See MPEP 2112.02 (the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using). 

II. 103 rejection of claim 18 over Rubino et al. (US 4,148,812) and Abrutyn et al. (US 4,859,446).

Appellants assert that Abrutyn et al., like Rubino et al., is directed to antiperspirant and thus not analogous art to the instant claimed as discussed above and furthermore, the fluoride-containing complex taught by Abrutyn et al. in example 1 contains fluoride while the instant claim 15 recites a zirconium oxychloride cluster consisting of a zirconium oxychloride and a basic amino acid which excludes the fluoride and there is no reason based on Rubinoet al. and Abrutyn et al. for one skill in the art to add a fluoride source to the antiperspirant taught by Rubino et al. (page 11).
The examiner respectfully disagrees with the above assertions. As stated in the advisory dated 01/24/2022, First of all, Rubino et al. and Abrutyn et al. both teach antiperspirant composition and thus Rubino et al. and Abrutyn et al. are analogous art.
Secondly, Abrutyn et al. teach aluminum and halide complex, not halide as a part of basic zirconium-amino-acid complex while Rubino et al. teach antiperspirant aluminum halide such as AlCl3 being mixed with basic zirconium-amino-acid complex, not as part of basic zirconium-amino-acid complex.
With regard to the reasoning of adding fluoride to the antiperspirant taught by Rubino et al., Rubino et al. teach aluminum halides such as AlCl3 being suitable to be mixed with basic zirconium-amino-acid complex in an antiperspirant composition while Abrutyn et al. teach both AlCl3 and AlF3 being suitable antiperspirants. Thus, it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Rubino et al. and Abrutyn et al. to specify aluminum halide in the composition taught by Rubino et al. including AlF3.

III. 103 rejection of claims 15, 27, and 28 over Rubino (US 3,981,986) as evidenced by Rubino et al. (US 4,148,812).

Appellants' assertions based on Rubino (US 3,981,986) not being analogous art (page 12) and even if Rubino et al. was analogous art, there is no motivation to import the basic zirconium amino acid gel taught by Runibo et al. into a mouthwash, etc. (page 12-13) are basically the same as the assertion in the above 1st 103 rejection; thus, the responses discussed above applies here as well and is not persuasive for reason discussed. 

Appellants assert that Rubino teaches antiperspirant complex comprising 1.44% Al, 25.7% Zr, 21.4% Cl, 2.8% propylene glycol, 3.2% Ca, and 27.3% arginine in example X while the examiner asserts “No other component being taught as must have component in the basic zirconium-amino acid complex”; however, Al id an essential component of the antiperspirant taught by Rubino which is excluded from the claimed zirconium oxychloride cluster consisting of zirconium oxychloride and a basic amino acid. (page 13-14).
The examiner respectfully disagrees with the above assertions. Rubino teach zirconium salt being too acidic and it is desirable to offset the acidity (column 1, line 19-26 and line 62-66) and organic buffers are amino acids including arginine and its alkaline earth salt (column 2, line 11-17, column 4, line 37 through column 5, line 31). 
Rubino also teaches the method of forming the complex is not particulary critical (column 7, line 17-18), i.e., not limited to example 10 of Rubino, while according to Rubino et al. the complex of basic aluminum complex, zirconyl chloride, and one of amino acids can be formed by mixing zirconyl chloride-amino acid complex with basic aluminum complex to provides buffering effect to aluminum antiperspirant (abstract and column 2, line 43-63), i.e., mixing Rehydrol and zirconyl chloride and arginine would result in zirconyl chloride-argininate complex which buffers Rehydrol.
Thus, it is reasonable to conclude that zirconium salt is complex with amino acid including arginine or its alkaline earth salt to offset the acidity of zirconium salt as a sub-complex then being complex with aluminum-polyol complex as another subcomplex (Rehydrol, column 2, line 8-9, line 34 through column 4, line 25) and although there are components other than zirconyl chloride and arginine in the final product of example 10, those components are not part of the zirconyl chloride-amino acid.


Appellants assert that the method of preparing taught by Rubino is completely different from the instantly claimed synthetic method (page 14).
The examiner respectfully disagrees with the above assertions. First of all, a synthetic method of making the claimed zirconium oxychloride cluster is not claimed in the instant claims 15, 27, and 28. Secondly, even if the method was claimed in composition claims, the method of preparation of a claimed complex is a product-by-process limitation.

Appellants' assertions of the examiner not adequately considered Appellants’ significant dentin tubule occlusion presented in example 3 in the instant specification which was not taught by Rubino et al. (page 15) are basically the same as the assertion in the above 1st 103 rejection; thus, the responses discussed above applies here as well and is not persuasive for reason discussed. 

IV. 103 rejection of claims 15, 27, and 28 over Parekh et al. (US 5,718,876).

Appellants' assertions based on Parekh et al. not being analogous art (page 15-16) and adding the zirconium oxychloride-arginine complex in an oral care composition (page 16-18) are basically the same as the assertion in the above 1st 103 rejection; thus, the responses discussed above applies here as well and is not persuasive for reason discussed. 


Appellants assert that arginine is not neutral amino acid and Parekh et al. teach glycine in examples and thus it must be incorrect to teach arginine as neutral amino acid (page 17-18).
The examiner respectfully disagrees with the above assertions. Parekh et al. specifically teach neutral amino acid being the amino acid with the number of amino group equals to the number of carboxyl group (column 5, line 41-46) while arginine contains one amino group and one carboxyl group and thus is correct for arginine to be a neutral amino acid.

Appellants assert that the zirconium oxychloride-arginine complex taught by Parekh et al. would be in form of gel according to Rubino et al. (page 18).
The examiner respectfully disagrees with the above assertions. According to appellants’ experimental results, not all zirconium oxychloride-arginine complex being in form of gel: when amino acid/Zr molar ratio being <1.5 zirconium oxychloride-arginine complex is not in form of gel, rather clear (table 1 and paragraph 6 and 25). The molar ratio between the amino acid and Zr in the zirconium oxychloride-amino acid complex taught by Parekh et al. is 0.87 (office action dated 10/22/2021, page 12) and thus would not be in form of gel.

Appellants' assertions of the examiner not adequately considered Appellants’ significant dentin tubule occlusion presented in example 3 in the instant specification which was not taught by Parekh et al. (page 19) are basically the same as the assertion in the above 1st 103 rejection; thus, the responses discussed above applies here as well and is not persuasive for reason discussed. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HONG YU/           Primary Examiner, Art Unit 1612                


Conferees

/FREDERICK F KRASS/           Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                             

/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                 
                  
Requirement to pay appeal forwarding fee

In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.